Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities:

Paragraph 0019, line 4, “base 100” should be - -base 110- -(100 is for the tool, 110 is for the b-axis base see first line of paragraph 0020).
Paragraph 0024, line 2, after “NC” - -(Numerical Control)- - should be inserted so that the meaning of the abbreviation is clear. 
The listing of reference characters at the end of the specification is not a requirement in US practice, it is suggested that the list be removed but if Applicant wishes to keep the list the list should be amended to include all the reference characters not a select few.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case claim 3 requires “pressure detection means for…” and “pressure control means for…” and for the purpose of examination are limited by the specification to be NC devices with the pressure detected directly (pressure sensor) or indirectly (based on force applied to driving servo) and control valves (see paragraphs 0047-049).  While the “means for” phrases in this case begin with “pressure detection” and “pressure control” thus recitations are not limited to structure and are only functioning as generic names for the particular means.
Claim Objections
Claims 1, 2, 6 and 7 are objected to because of the following informalities:  
Claim 1, lines 4-5, “a lubricating oil pocket…the moving body,” should be rephrased to read - - a lubricating oil pocket provided in the sliding surface of the moving body, a periphery of the lubricating oil pocket is enclosed by a land portion- -.

Claim 1, line 12, “with the lubricating oil” should read - -with lubricating oil- -.
Claim 2, lines 2-4 (“comprising…oil return passage,”) is grammatically awkward and confusing, it is suggested that this be amended to read - -comprising a lubricating oil collection passage which is in communication with the lubricating oil return passage, the lubricating oil collection passage returning oil from the lubricating oil return passage to the lubricating oil source,- -.
Claim 7, lines 1-3, “wherein…land portion,” should read - -wherein the plurality of recesses are formed so that surfaces between recesses are flush with the land portion and the surfaces collectively occupy 15-50% of a total surface area enclosed by the land portion, - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 also recites the limitation “the inside of the land portion” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  What’s the inside of the land portion?  What’s the frame of reference for inside?  To better claim describe the invention it is suggested that the claim state that the groove is formed along the periphery of the pocket.
The term "in the vicinity" in claim 6 is a relative term which renders the claim indefinite.  The term "in the vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What degree of spacing would be considered “in the vicinity”?
With regards to claim 6 it is also unclear how many pressure detecting devices are present.  Claim 6 depends from claim 3 which sets forth pressure detection means, claim 6 is reciting pressure sensor sheet(s) but this is not disclosed as being part of the means recited by claim 3.  Therefore it is not understood if the sheets in claim 6 are the means or if they are an additional sensor device being provided so that there are now two devices the pressure detection means of claim 3 and the additional sheets of claim 6.  Based on the disclosure the means includes the sheets and this should be made clear in claim 6, using language similar to claim 5 would resolve the issue.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656